Title: To John Adams from Mordecai M. Noah, 24 July 1818
From: Noah, Mordecai M.
To: Adams, John


				
					Sir,
					New York 24 July 1818.
				
				I take the liberty to transmit to you a discourse delivered at the consecration of the Synagogue in this City an event which from its novelty may be somewhat interesting It cannot but be gratifying to you to observe that perfect harmony existing in our Country between men of different faiths & the mildness & tolerance growing out of our national Institutions—and this gratification must be heightened in your mind when reflecting on the active agency you have had in the early stages of our revolution in producing this happy state of things—that you may live long to enjoy the blessings of that Civil & religious liberty which you have been so instrumental in founding is the Sincere wish / of Sir / Your Most devoted & / Obedeent Servant
				
					M M Noah
				
				
			